DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,6-12,14-17,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fattal (9,459,461; as used in the previous office action, but now referred to as Santori (first inventor)  and further in view of  Drinkwater (2010/0085642) and  further in view of Kim et al (EP 3 318796).
Regarding claim 1,Santori discloses a light guide(120) configured to guide light beams(figs. 1-2b); a light source at an input location on the light guide(245), the light source being configured to provide within the light guide a plurality of guided light beams having different radial directions from one another(230); and a plurality of diffraction gratings configured to emit directional light beams representing view pixels of a static multiview image(220,Para. 24,), each diffraction grating being configured to provide from a portion of a guided light beam of the guided light beam plurality a respective  directional light beam. Santori does not clearly disclose each diffraction grating having a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations, each diffraction grating having a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths. 
Drinkwater discloses a diffractive light device that teaches diffractive grating devices  of different pitches (Para. 0128), and having different aspects such as the slope/gradient for the elements as well as the depth of each element of any variation of such parameters. The element could therefore comprise a groove structure exhibiting differences in depth/gradient etc. (Para. 0130). The aforementioned recitations of Drinkwater, as well as figures 11a,11b disclose each diffraction grating having a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths .
 Kim discloses a directional backlight unit for forming 3D images, with multiple diffraction grating patterns placed on the surface of the light guide plate, having different grating orientations (Figs. 3,7-9,14), in order to direct the respective light beams in a predetermined manner. Kim discloses at least two of the plurality of diffraction gratings having different grating orientations. 
Regarding the teaching of each of the diffraction grating having a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths , it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the diffraction gratings of Santori to have a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths as taught by Drinkwater, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the depths of the diffraction gratings of Santori as taught by Drinkwater would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, particular to provide the diffraction gratings with a means of modifying their respective light output. 
Regarding each diffraction grating having a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Santori in order to provide each  diffraction grating to have a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations as taught by Kim et al since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the device of Santori in order to provide each  diffraction grating to have a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations as taught by Kim et al would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular in order to modify the respective light output of the diffraction grating according to a predetermined light output, as taught by Kim et al.

Regarding claim 2, Santori in further view of Drinkwater in further view of Kim et al are considered to obviate this recitation since all three references have a common point of origin (of the light source) and it would have been obvious to one of ordinary skill to vary the diffraction gratings according to a predetermined optical property (such as the depth of said gratings )  according to a distance from the origin light source, See description of Figure 1 in the Kim reference.

Regarding claim 4, the grating characteristic comprises one or both of a grating pitch of the diffraction grating and a grating orientation of the diffraction grating, the grating characteristic being configured to determine the principal angular direction of the directional light beam provided by the diffraction grating (130a-d).(Santori)

Regarding claim 5, the grating characteristic comprises a grating depth configured to determine the intensity of the directional light beam provided by the diffraction grating (130a-d).(Santori)

Regarding claim 6, an emission pattern of a directional light beam of the directional light beam plurality is wider in a direction parallel to a direction of propagation of the guided light beam plurality than in a direction perpendicular to the direction of propagation of the guided light beam plurality (Columns 3-4, lines 49-67 and 1-29 respectively, Santori).

Regarding claim 7, wherein the plurality of diffraction gratings are located on a surface of the light guide opposite to a light beam emission surface of the light guide (fig. 1)

Regarding claim 8, a collimator between the light source and the light guide, the collimator being configured to collimate light emitted by the light source, the plurality of guided light beams comprising collimated light beams (lens, 110, Santori).

Regarding claim 9,another light source at another laterally offset input location on the light guide, the other light source being configured to provide another plurality of guided light beams, wherein the plurality of guided light beams and the other plurality of guided light beams
have different radial directions from one another, and wherein switching between the light source and the other light source is configured to animate the static multiview image, the static multiview display being a quasi-static multiview display(fig. 4, Santori).

Regarding claim 10, the light guide is transparent to light propagating in a direction orthogonal a direction of propagation of a guided light beam of the guided light beam plurality within the light guide (Description, Figure 1, “slab” 120, col. 3 lines 23-49, Santori).

Regarding  claim 11, Santori discloses a static multiview display comprising: a plate light guide; a light source configured to provide a plurality of guided light beams having different radial directions from one another within the plate light guide; and an array of multiview pixels configured to provide a plurality of different views of a static multiview image, a multiview pixel comprising a plurality of diffraction gratings configured to diffractively couple out light from the guided light beam plurality to provide directional light beams representing view pixels of the multiview pixel (Columns 3-4 Lines 14-67 and 1-67 respectively). Santori does not clearly disclose each diffraction grating having a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations, each diffraction grating having a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths.
Drinkwater discloses a diffractive light device that teaches diffractive grating devices  of different pitches (Para. 0128), and having different aspects such as the slope/gradient for the elements as well as the depth of each element of any variation of such parameters. The element could therefore comprise a groove structure exhibiting differences in depth/gradient etc. (Para. 0130). The aforementioned recitations of Drinkwater, as well as figures 11a,11b disclose each diffraction grating having a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths .
 Kim discloses a directional backlight unit for forming 3D images, with multiple diffraction grating patterns placed on the surface of the light guide plate, having different grating orientations (Figs. 3,7-9,14), in order to direct the respective light beams in a predetermined manner. Kim discloses at least two of the plurality of diffraction gratings having different grating orientations. 
Regarding the teaching of each of the diffraction grating having a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths , it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the diffraction gratings of Santori to have a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths as taught by Drinkwater, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the depths of the diffraction gratings of Santori as taught by Drinkwater would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, particular to provide the diffraction gratings with a means of modifying their respective light output. 
Regarding each diffraction grating having a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Santori in order to provide each  diffraction grating to have a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations as taught by Kim et al since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the device of Santori in order to provide each  diffraction grating to have a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations as taught by Kim et al would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular in order to modify the respective light output of the diffraction grating according to a predetermined light output, as taught by Kim et al.





Regarding claim 12, Santori in further view of Drinkwater in further view of Kim et al are considered to obviate this recitation since all three references have a common point of origin (of the light source) and it would have been obvious to one of ordinary skill to vary the diffraction gratings according to a predetermined optical property (such as the depth of said gratings )  according to a distance from the origin light source, See description of Figure 1 in the Kim reference.
Regarding claim 14, the light source comprises a first optical emitter laterally offset from a second optical emitter along a side of the light guide, the first optical emitter being configured to provide a first plurality of guided light beams and the second optical emitter being configured to provide a second plurality of guided light beams (fig 4, Santori).

Claim 15, the light guide is transparent in a direction orthogonal to a direction of propagation of a guided light beam of the guided light beam plurality within the light guide. (Description, Figure 1, “slab” 120, col. 3 lines 23-49, Santori).


Regarding claim 16, Santori disclose a method of  guiding in a light guide a plurality of guided light beams having a common point of origin and different radial directions from one another; and emitting a plurality of directional light beams representing a static multiview image using a plurality of diffraction gratings,  each diffraction grating diffractively coupling out a respective portion of light from the guided light beam plurality as a respective directional light beam of the directional light beam plurality (the structural limitations of claim 1 are considered to anticipate the aforementioned limitations). 
 Santori does not disclose each diffraction grating having a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations, each diffraction grating having a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths. 
Drinkwater discloses a diffractive light device that teaches diffractive grating devices  of different pitches (Para. 0128), and having different aspects such as the slope/gradient for the elements as well as the depth of each element of any variation of such parameters. The element could therefore comprise a groove structure exhibiting differences in depth/gradient etc. (Para. 0130). The aforementioned recitations of Drinkwater, as well as figures 11a,11b disclose each diffraction grating having a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths .
 Kim discloses a directional backlight unit for forming 3D images, with multiple diffraction grating patterns placed on the surface of the light guide plate, having different grating orientations (Figs. 3,7-9,14), in order to direct the respective light beams in a predetermined manner. Kim discloses at least two of the plurality of diffraction gratings having different grating orientations. 
Regarding the teaching of each of the diffraction grating having a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths , it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the diffraction gratings of Santori to have a respective depth that determines a respective intensity of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different depths as taught by Drinkwater, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the depths of the diffraction gratings of Santori as taught by Drinkwater would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, particular to provide the diffraction gratings with a means of modifying their respective light output. 
Regarding each diffraction grating having a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the device of Santori in order to provide each  diffraction grating to have a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations as taught by Kim et al since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the device of Santori in order to provide each  diffraction grating to have a respective grating orientation that determines a respective principal angular direction of the respective directional light beam, at least two diffraction gratings of the plurality of diffraction gratings having different grating orientations as taught by Kim et al would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular in order to modify the respective light output of the diffraction grating according to a predetermined light output, as taught by Kim et al.

Regarding claim 17, Santori discloses  wherein the depths of the diffraction gratings vary as a function of distance between the respective diffraction grating and the common point of origin. Santori in further view of Drinkwater in further view of Kim et al are considered to obviate this recitation since all three references have a common point of origin (of the light source) and it would have been obvious to one of ordinary skill to vary the diffraction gratings according to a predetermined optical property (such as the depth of said gratings )  according to a distance from the origin light source, See description of Figure 1 in the Kim reference. 

Regarding claim 19, Santori discloses providing light to be guided as the plurality of guided light beams using a light source, the light source being located at a side of the light guide, wherein the light source location is the common origin point of the guided light beam plurality.

Regarding claim 20,Santori discloses  animating the static multiview image by guiding a first plurality of light guided light beams during a first time period and guiding a second plurality of guided light beams during a second time period during a second period, the first guided light beam plurality having a common origin point that differs from a common origin point of the second guided light beam plurality, wherein animation comprises a shift in an apparent location of the static multiview image during the first and second time periods.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1,2,6-12,14-17,19,20 under Santori have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Santori in further view of Drinkwater in further view of Kim et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875